          Case 1:21-cr-00089-EGS Document 15 Filed 03/16/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES                                   :
                                                :
  v.                                            :
                                                :   Crim. No. 21-0089 (EGS)
LEWIS EASTON CANTWELL,                          :
                                                :
        Defendant.                              :


                                           NOTICE

                Defendant Lewis Easton Cantwell, by and through undersigned counsel,

respectfully requests that the attached Defendant’s First Request for Discovery be made part of

the record in this case.

Dated: Washington, DC
       March 16, 2021                       Respectfully submitted,

                                            BALAREZO LAW


                                                    /s/
                                     By:    ____________________________________
                                            A. Eduardo Balarezo
                                            DC Bar # 462659
                                            400 Seventh Street, NW
                                            Suite 306
                                            Washington, DC 20004
                                            Tel. (202) 639-0999
                                            Fax. (202) 639-0899
                                            E-mail: aeb@balarezolaw.com

                                            Counsel for Michael Curzio
          Case 1:21-cr-00089-EGS Document 15 Filed 03/16/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 16th day of March 2021 I caused a true and

correct copy of the foregoing Defendant’s Notice of Filing and First Request for Discovery to be

delivered via Electronic Case Filing to the Parties in this case.



                                                             /s/
                                                       ______________________________
                                                       A. Eduardo Balarezo
